237 Ga. 625 (1976)
229 S.E.2d 406
BETHAY
v.
THE STATE.
31433.
Supreme Court of Georgia.
Submitted August 13, 1976.
Decided September 28, 1976.
Roger E. Douglas, for appellant.
H. Lamar Cole, District Attorney, Richard Shelton, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.
INGRAM, Justice.
Appellant was convicted of armed robbery in the Superior Court of Lowndes County and was sentenced to eight years imprisonment. After the appeal was filed in this court, appellant's appointed counsel filed a request for permission to withdraw from the case.
Appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493) (1966). Anders requires that appointed counsel accomplish the following: (1) submit to this court a request for permission to withdraw based upon counsel's opinion that, after conscientious examination of the *626 transcript and record he finds the appeal to be "wholly frivolous"; (2) accompany the request with a brief setting forth anything of record which "might arguably support the appeal"; and, (3) furnish his indigent client a copy of the brief in order to allow the defendant to raise any points he chooses to raise. Id. at 744.
When the above requirements are satisfied by counsel, Anders requires this court to examine fully the record and transcript and determine whether the appeal is, in fact, wholly frivolous. If not found to be so, the appellant must be furnished further assistance of counsel to continue the appeal. If found to be frivolous, counsel's request to withdraw may be granted and the appeal will be dismissed. Id. at 744.
In this case, all of the Anders requirements have been accomplished. After a full and careful examination of the record, we have determined the appeal is wholly frivolous. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed.
Appeal dismissed. All the Justices concur.